      Case 5:18-cv-05814-BLF Document 73-1 Filed 07/23/19 Page 1 of 2



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   JACOB M. HEATH (SBN 238959)
     jheath@orrick.com
 3   WILL MELEHANI (SBN 285916)
     wmelehani@orrick.com
 4   JOHANNA L. JACOB (SBN 286796)
     jjacob@orrick.com
 5   ORRICK, HERRINGTON & SUTCLIFFE LLP
     405 Howard Street
 6   San Francisco, CA 94105
     Telephone:    +1-415-773-5700
 7   Facsimile:    +1-415-773-5759
 8   Attorneys for Plaintiff
     POYNT CORPORATION
 9
10
                                  UNITED STATES DISTRICT COURT
11
                            NORTHERN DISTRICT OF CALIFORNIA
12
                                       SAN JOSE DIVISION
13

14
     POYNT CORPORATION,                           Case No. 5:18-cv-05814 BLF
15
                     Plaintiff,                   DECLARATION OF RAY TANAKA IN
16                                                SUPPORT OF PLAINTIFF POYNT
           v.                                     CORPORATION’S ADMINISTRATIVE
17                                                MOTION TO FILE UNDER SEAL
     INNOWI, INC,
18                                                Courtroom: 3, 5th Floor
                     Defendant.                   Judge: Hon. Beth L. Freeman
19
20

21

22

23

24

25

26

27

28
                                                                             TANAKA DECL. ISO
                                                                    PLAINTIFF’S ADMINISTRATIVE
                                                                    MOTION TO FILE UNDER SEAL
Case 5:18-cv-05814-BLF Document 73-1 Filed 07/23/19 Page 2 of 2
